Citation Nr: 0524876	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  01-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder or 
disorders, to include as due to exposure to ionizing 
radiation in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from June 1948 to February 
1954, from May 1954 to May 1957, and from July 1957 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following a remand to the RO in 
August 2003.  In the August 2003 remand, the Board noted that 
the veteran had a claim for service connection for a 
respiratory disorder based on exposure to ionizing radiation 
that the RO was apparently in the process of developing.  To 
date, there is no indication in the claims folder that the RO 
has adjudicated the claim.  The matter is again referred to 
that office for the appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The issue on appeal has previously been characterized as 
service connection for a skin disorder or disorders solely on 
the basis of exposure to ionizing radiation in service.  In 
the August 2003 remand, the Board indicated that there were 
three bases on which service connection could be granted: (1) 
presumptive service connection pursuant to 38 U.S.C.A. § 1112 
(West 2002) and 38 C.F.R. § 3.309(d) (2004); 
(2) direct service connection pursuant to 38 C.F.R. § 3.311; 
and (3) direct service connection pursuant to 38 C.F.R. § 
3.303.  The Board found that there was no support for 
granting service connection for the first two bases, noting 
that there was no evidence or presumptive disease and no 
confirmation of an in-service radiation dose.  However, for 
purposes of direct service connection under 38 C.F.R. § 
3.303, the Board acknowledged that the veteran had submitted 
some evidence of limited in-service occupational radiation 
exposure.  The Board remanded the case for a medical 
examination and opinion as to whether the veteran's skin 
disorders were related to that limited occupational radiation 
exposure.  

The report of the February 2004 VA examination showed 
diagnoses of actinic keratosis, history of basal cell 
carcinoma with excision, history of squamous cell carcinoma 
with excision, and history of melanoma in situ with excision.  
The veteran had described a history of in-service exposure to 
radiation.  However, the examiner linked the skin disorders 
to sun exposure.  He noted that the veteran indicated that 
the skin cancers were noted in 1991, that review of the 
claims folder showed initial treatment in 1995.  The examiner 
also noted that the veteran was discharged from service in 
1954.  He observed that the disorders were first noted 
"37(+) years after his discharge from military service" and 
that there was "no medical literature to support the 
veteran's claim [that the disorders were due to radiation 
exposure]."  The examiner concluded that it was "not at 
least as likely as not that [the veteran's] skin cancers are 
related to his military service." 

First, the Board notes that review of the claims folder 
discloses that the veteran had additional service after 1954, 
with his final discharge from active duty in May 1962.  
Second, in June 2004, the veteran submitted a statement in 
which he related that he had significant in-service sun 
exposure.  He stated that he had been stationed in the Ryukyu 
Islands (Japan), where the sunlight was much more intense 
than locations in the United States.  He was exposed to 
sunlight for extended periods of time and without sun 
protection.  In that and subsequent statements, the veteran 
argued that his in-service sun exposure, alone or in 
conjunction with his in-service radiation exposure, caused 
his skin disorders.         

Although the claim has previously been evaluated solely on 
the basis of exposure to ionizing radiation, the veteran has 
raised a new theory of entitlement.  The claim for service 
connection based on this theory has not been developed or 
adjudicated.  When a veteran has made a claim for a 
disability as a result of a specific in-service occurrence of 
a disease or injury, VA's duty to assist attaches to the 
investigation of all possible in-service causes of that 
current disability.  Schroeder v. West, 212 F.3d. 1265, 1271 
(Fed. Cir. 2000).    

Direct service connection generally requires evidence of a 
current disability, evidence of an injury or disease in 
service, and competent evidence of a relationship or 
connection between the current disability and that in-service 
injury or disease.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  The Board notes that the veteran already has 
diagnoses of several skin disorders.  In addition, the 
veteran is competent to relate and describe incidents that 
occurred in service, including his exposure to the sun.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, a VA 
medical opinion relates the disorders to sun exposure.  
However, the examiner did not have information concerning the 
extent and duration of the veteran's sun exposure, and 
therefore could not address the question of whether the skin 
disorders he ultimately developed were associated with that 
alleged sun exposure.  The Board therefore finds insufficient 
evidence to establish service connection, but sufficient 
evidence to trigger the requirement to obtain a medical 
examination and opinion on this theory of the claim.  
38 U.S.C.A. § 5103A(d).  To that end, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA dermatology 
examination to determine the nature and 
etiology of any dermatologic disability 
present.  If possible, the RO should 
arrange for the veteran to be seen by the 
examiner who conducted the February 2004 
VA examination.  Otherwise, the veteran 
should be examined by an appropriate 
specialist.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.

The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  Review of the claims 
folder should include particular 
attention to service medical records, the 
report of the February 2004 VA 
examination, and the text of this remand.  

The examiner is asked to elicit from the 
veteran a detailed history of his in-
service sun exposure and history of skin 
disorders.  The examination should 
include any test or study deemed 
necessary by the examiner.  The 
examination report should include a 
diagnosis of any skin disorder present.  
Based on findings on examination and 
review of the claims folder, the examiner 
is asked to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any of the 
veteran's skin disorders is related to 
service, to include sun exposure during 
service as described by the veteran, 
alone or in combination with limited 
occupational radiation exposure in 
service.  The examiner should include an 
explanation for the opinion that includes 
a discussion of the types of skin 
disorders present, the medical principles 
relating to their likely etiologies, and 
the date of onset of the disorders in 
relation to the veteran's separation from 
service in May 1962.  If the examiner is 
unable to provide the requested opinion, 
the report should so state.

2.  After ensuring compliance with these 
remand instructions and completion of any 
other required development, the RO should 
readjudicate the issue on appeal, to 
include consideration of direct service 
connection due to the veteran's alleged 
sun exposure in service.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

